Citation Nr: 0532072	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  01-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral pain syndrome of the right 
knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral pain syndrome of the left knee.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1997 to May 1999.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 decision of 
the RO that, in part, denied initial disability ratings in 
excess of 10 percent each, following the grant of service 
connection for bilateral patellofemoral pain syndrome.

The veteran failed to appear at a hearing before a Veterans 
Law Judge at the RO that was scheduled for May 2001.  The 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2004).

In September 2002, the Board undertook additional development 
of the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2004).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
September 2003, the Board remanded these matters to the RO 
for initial consideration of the recently developed evidence 
and further action.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Since the effective date of the grant of service 
connection, patellofemoral pain syndrome of each knee has 
been manifested by noncompensable limitation of flexion 
without additional limitation due to functional factors, 
limitation of extension, instability or subluxation.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for patellofemoral pain syndrome of the right 
knee have not been met at any time since the effective date 
of the grant of service connection.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2005).

2.  The criteria for an initial disability rating in excess 
of 10 percent for patellofemoral pain syndrome of the left 
knee have not been met at any time since the May 1999 
effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).

Through the October 2000 SOC, the June 2001 and June 2005 
SSOC, and the April 2001, March 2003, and May 2004 letters, 
the RO and VA's Appeals Management Center (AMC) notified the 
veteran of the applicable rating criteria, the evidence that 
has been considered in connection with the appeal, and the 
bases for the denial of each of the claims for an initial 
disability rating in excess of 10 percent for patellofemoral 
pain syndrome of each knee.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claims.  

VA's April 2001 and May 2004 letters notified the veteran of 
what evidence she was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that VA 
would make reasonable efforts to help her get evidence 
necessary to support her claims, particularly, medical 
records, if she gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The letters requested that she provide 
the names and addresses of medical providers, the time frame 
covered by the records, and the condition for which she was 
treated, and notified her that VA would request such records 
on her behalf if she signed a release authorizing it to 
request them.  

The May 2004 letter also told her to send information or 
evidence in her possession.  38 C.F.R. § 3.159(b).

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal.  However, an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Delayed notice is generally not such an 
error.  Id.  The Board finds that, in this case, the delay in 
issuing the section § 5103(a) notice was not prejudicial to 
the veteran because it did not affect the essential fairness 
of the adjudication.  Her claims were fully developed and re-
adjudicated by an agency of original jurisdiction after 
notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  She has also been afforded necessary 
examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claims, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Factual Background

Service connection has been established for bilateral 
patellofemoral pain syndrome, effective May 9, 1999.

During a September 1999 VA examination, the veteran reported 
bilateral knee pain that increased with flexion, and 
worsening pain with climbing, prolonged walking, bending, 
stooping, and heavy lifting.  The VA examiner noted that the 
veteran had generalized stiffness, and complained of episodic 
bilateral swelling.  The veteran reported no instability or 
giving way, and had no episodes of dislocation or recurrent 
subluxation.  She did report that her bilateral knee 
condition affected her lifestyle, making her less mobile.  

Examination revealed that muscle alignment, mass, tone, and 
symmetry were within normal limits, and strength was 5/5 
throughout.  There was slight joint tenderness with 
compression of the patellar and femoral groove, and slight 
pain with lateral patellar movement.  Deep tendon reflexes 
were 2+, and pulses of lower extremities were 2+.  Gait, 
balance, and coordination were within normal limits.  Range 
of motion of the knees, bilaterally, was to 140 degrees on 
flexion and to 0 degrees on extension.  There was no crepitus 
in either joint.

VA progress notes, dated in October 2000, reveal 
patellofemoral syndrome with no improvement with physical 
therapy.
 
VA progress notes, dated in January 2001, show an assessment 
of patellofemoral pain and chondromalacia.

X-rays of both knees in January 2001 were interpreted as 
showing well-preserved joint spaces, and no joint effusion or 
stigmata of arthritis.  There was a small area of 
ossification in the marrow cavity of the proximal left 
fibula, possibly representing a small enchondroma.
 
The veteran underwent a VA examination in January 2003.  She 
reported pain approximately every other day with 
overexertion, and flare-ups with symptoms of pain, swelling, 
and heat in both knees.  The veteran took pain medication, 
but used no assistive devices.  Reportedly, she was unable to 
walk more than 15 minutes without pain, unable to go up two 
flights of stairs without pain, unable to stand for more than 
20 minutes without pain, and unable to run, jump, kneel, or 
squat.

Examination of the veteran's knees revealed no crepitus, 
erythema, tenderness, warmth, or instability.  There was 
minimal effusion on the left.  There was 5/5 motor strength 
at flexion and extension, which did not diminish with 
repetition.  Range of motion, bilaterally, was to 130 degrees 
on flexion and to 0 degrees on extension, which did not 
decrease with repetition.  Deep tendon reflexes were 2+ at 
the knees.  X-rays were unremarkable.

In a May 2003 statement, the veteran indicated that she had 
pain with overexertion and pain at times for no reason at 
all-e.g., waking up in the morning with pain, walking up one 
flight of stairs, or sitting at work.  She reported 
restrictions involving most activities.

On VA outpatient treatment evaluation in January 2004, the 
veteran complained of knee pain unrelated to activities.  She 
had a "good" range of motion, and a normal gait.  There was 
no muscle atrophy.  The diagnoses included patella femoral 
pain syndrome and chondromalacia.  It was recommended that 
she engage in an exercise program.  No surgery or orthotics 
was recommended.

III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

Pain is a factor that must be considered when making a 
disability rating decision involving the musculoskeletal 
system.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); 
38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran's patellofemoral pain syndrome for each knee is 
separately rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5260.  A hyphenated diagnostic 
code reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 
4.27).

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable; limitation of flexion to 45 
degrees is 10 percent disabling; limitation of flexion to 
30 degrees is 20 percent disabling; and limitation of flexion 
to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

In this case, with respect to each knee, there is objective 
evidence of, at most, minimally limited flexion.  Normal 
motion of the knee is from 0 degrees of extension to 
140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  The 
veteran's flexion has never been reported as limited to less 
than 130 degrees.  This range of motion was not further 
limited by functional factors.  Notwithstanding the 
complaints of pain, there was no tenderness on the January 
2003 examination.  There was no additional limitation due to 
fatigability, inasmuch as the range of motion did not 
decrease on repetition.  There was no incoordination, 
inasmuch as the examiner found no instability and the veteran 
is shown to have a normal gait.

The veteran has reported flare-ups, but has not been able to 
report additional limitation of motion during the flare-ups.  
Examiners have not observed additional limitation during 
flare-ups.

Thus, even considering the complaints of pain and flare-ups 
as reported by the veteran, given the clinical evidence of 
record, the Board finds that the evidence does not provide a 
basis for a finding additional limitation of motion due to 
functional factors that would approximate the criteria for a 
higher evaluation based on limitation of flexion in either 
knee.  Hence, an initial disability rating in excess of 10 
percent under Diagnostic Code 5260 is not warranted.  

There simply is no indication that the veteran has 
experienced pain so disabling at any time as to result in 
flexion limited to 30 degrees or less, or extension limited 
to 15 degrees or more, so as to warrant an initial 20 percent 
disability rating under Diagnostic Code 5260 or 5261, 
respectively.

Limitation of extension to 5 degrees warrants a 
noncompensable evaluation; limitation to 10 degrees warrants 
a 10 percent rating; limitation to 15 degrees warrants a 20 
percent rating.  Ratings as high as 50 percent are provided 
for more severe limitation of extension.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

The veteran has never been found to have any limitation of 
extension.  The as discussed above, there have not been 
findings of additional limitation due to functional factors.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

Diagnostic Code 5257 provides a 10 percent evaluation for 
recurrent subluxation or lateral instability that is slight; 
a 20 percent evaluation is warranted when the disability is 
moderate; and a 30 percent evaluation is warranted when such 
disability is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  

Neither the September 1999 VA examiner nor the January 2003 
VA examiner found instability or of recurrent subluxation.  
None of the VA treatment records report such symptoms, and 
the veteran has not reported them.  Therefore, a compensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is 
not warranted.  

Parenthetically, the Board notes that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (authorizing VA to consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria) 
are not for application because Diagnostic Code 5257 is not 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996)].  

Additionally, the Board finds that there is no showing that 
the patellofemoral pain syndrome of either knee has resulted 
in so exceptional or unusual a disability picture at any 
time, so as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the October 2000 SOC).  In this 
regard, the Board notes that the veteran's bilateral 
patellofemoral pain syndrome has not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards at any time 
since the May 1999 effective date of the grant of service 
connection.  The veteran has reported pain at work, but has 
not reported lost time form work, or other economic impact 
from the knee disabilities.  In the absence of evidence of 
any of the factors outlined above, the criteria for referral 
for consideration of an extraschedular rating have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
criteria for initial ratings in excess of 10 percent were not 
approximated at any time since the May 1999 effective date.  
38 C.F.R. §§ 4.7, 4.21 (2005).  Hence, there is no basis for 
a staged rating, pursuant to Fenderson, and the veteran's 
claims for a higher evaluation must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial disability evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee is denied.

An initial disability evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


